Case 2:16-cr-00100-GMN-DJA Document 354 Filed 04/01/19 Page 1 of 8




                                                   2:16-cr-00100
Case2:16-cr-00100-GMN-CWH
Case 2:16-cr-00100-GMN-DJA Document
                           Document354
                                    352 Filed
                                        Filed04/01/19
                                              03/30/19 Page
                                                       Page22of
                                                             of85
Case2:16-cr-00100-GMN-CWH
Case 2:16-cr-00100-GMN-DJA Document
                           Document354
                                    352 Filed
                                        Filed04/01/19
                                              03/30/19 Page
                                                       Page33of
                                                             of85
Case2:16-cr-00100-GMN-CWH
Case 2:16-cr-00100-GMN-DJA Document
                           Document354
                                    352 Filed
                                        Filed04/01/19
                                              03/30/19 Page
                                                       Page44of
                                                             of85
Case2:16-cr-00100-GMN-CWH
Case 2:16-cr-00100-GMN-DJA Document
                           Document354
                                    352 Filed
                                        Filed04/01/19
                                              03/30/19 Page
                                                       Page55of
                                                             of85




                                           14893     jk@czrlaw.com


      APPROVED.

                   1 day of April, 2019.
      Dated this _____



      _______________________________
      Gloria M. Navarro, Chief Judge
      UNITED STATES DISTRICT COURT
    Case2:16-cr-00100-GMN-CWH
   Case  2:16-cr-00100-GMN-DJA Document
                               Document 352-1
                                        354 Filed
                                              Filed04/01/19
                                                    03/30/19 Page
                                                              Page6 1ofof8 3




                       The Supreme Court of Missouri




                        Certificate of Admission es an
                                Attorney at Law


       I, Betsy AuBuchon, Clerk of the Supreme Court of Missouri, do hereby certify that the

records of this office show that on 412811984,


                              (De\orafi Anne Eianco

was duly admitted and licensed to practice as an Attorney and Counselor at Law in the Supreme

Court of Missouri and all coufts of record in this state, and is, on the date indicated below, a

member in good standing of this Bar.

                                                     IN TESTIMONY WHEREOF, I hereunto set
                                               my hand and affix the seal of the Supreme Court of
                                               Missouri at my office in Jefferson City, Missouri,
                                               this l lth day of March,2079.




                                               Clerk of the Supreme Court of Missouri
          Case2:16-cr-00100-GMN-CWH
         Case  2:16-cr-00100-GMN-DJA Document
                                     Document 352-1
                                              354 Filed
                                                    Filed04/01/19
                                                          03/30/19 Page
                                                                    Page7 2ofof8 3




       IN THE SUPRBME COURT OF THE STATE OF WASHINGTON

                                                                 )
            IN THE MATTER OF THE ADMISSION                       )                    BAR NO. 19826
1
                                                                 )
i
                                OF                               )                    CERTIFICATE
I.l                                                              )
 I                DEBORAH ANNE BIANCO                            )                            OF
                                                                 )
      TO PRACTICE IN THE COURTS OF THIS STATE                    )                  GOOD STANDING
                                                                 )




             I, Susan L. Carlson, Clerk of the Supreme Court of the State of Washington, hereby certify


                                         DEBORAH AIINE BIANCO

      was regularly admitted to practice as an Attomey and Counselor at Law in the Supreme Court and

      all the Courts of the State of Washington on November 13, 1990, and is now and has continuously

      since that date been an attomey in good standing, and has a current status of active.




                                                       IN TESTIMONY WHEREOF,I have
                                                       hereunto set my hand and affixed
                                                       the seal of said Court this 12ft day of
                                                       March,2019.




                                                       Susan
                                                               lrr/L
                                                             L. Carlson
                                                       Supreme Court Clerk
                                                                                  .er^
                                                       Washington State Supreme Court
 Case2:16-cr-00100-GMN-CWH
Case  2:16-cr-00100-GMN-DJA Document
                            Document 352-1
                                     354 Filed
                                           Filed04/01/19
                                                 03/30/19 Page
                                                           Page8 3ofof8 3




                    Gertificate of Adm ission
                     To the Bar of lllinois
  l, Carolyn Taft Grosboll, Clerk of the Supreme Court of lllinois, do hereby certify that


                                  Deborah Anne Bianco


  has been duly licensed and admitted to practice as an Attorney and Counselor at
  Law within this state; has duly taken the required oath to support the
  coNsTlrurloN oF THE uNlrED STATES and of the srATE oF tLltNots, and
  also the oath of office prescribed by law, that said name was entered upon the Roll
  of Attorneys and Counselors in my office on 1110911983 and is in good standing, so
  far as the records of this office disclose.




                                          lN WITNESS WHEREOF, I have hereunto
                                                subscribed my name and affixed the
                                                seal of said Court, this 11th day of
                                                March, 2019.



                                                  Co^h*rar                  G"sh,e(
                                                                                 Clerk,
                                                  Supreme Court of the State of lllinois
